larch iu '-r.u:rl lll &\.r¢u\.ul¢.or l

ln_\._u uru\_. \ n

Case: 1:19-Cv-OO732 Document #: 1-2 Filed: 02/05/19 Page 1 of 5 Page|D #:6

' FlLEr)
' . ` 11/19/20184:39 PM
. l V. 1 DOROTHY BRoWN
' , nw run cIRCUIT coURT oF cooK coUNTY, ILLINols §§g§"g§L',-§$§ lL
coUNTY nEPAnTMENT, LAW DIvIsloN 201 8,_01 2571 '
NoRMA BENAVIDEZ, '
Plamtiff,

No. 2018LO12571

V.

WALMART, ]]\IC. a Delaware Corporation,
D/B/A SAM’S CLUB

Defendant.
COMPLAINT AT LAW

NOW COMES the Plaintiff`, NORMA BENAVIDEZ, by and through her attomeys, THE
LAW OFFICE OF HOWARD S. ABRAMS LLC., and complains of the Defendant
WALMART, [NC. a Delaware Corporation, D/B/A SAM'S CLUB (hereinafter referred to as
Sam’s Club), of the following:

1. On or about November 20, 2016, the Defendant SAM’S CLUB, operated,

_ managed, maintained, controlled, supervised, the premises, located at or near 2450 Main Street, in

the City of Evanston, County of Cook, State of lllinois.

2. That at all relevant times hereto and on the aforesaid date and time, the plaintiff
NORMA BENAV[DEZ was lawfully on the premises

3. That at all times relevant, including the aforementioned date and tirne, Def_`endant
SAM’S CLUB, owed a duty to exercise ordinary'care in keeping its premises in a reasonable safe
condition for the Plaintif‘f` and all other persons lawfully on the premises

4. At the time of the occurrence, PlaintiffNORMA BENAVIDEZ, exercised due care

and caution for her own safety

EXHIB|T

P>

tabbles'

 

l\‘).|LV lU 'h\hfl l l'l L\.rlUl-.UI¢.\II l

l :\_\._l.l unl\_. lll

Case: 1:19-cv-OO732 Document #: 1-2 Filed: 02/05/19 Page 2 of 5 Page|D #:7

`\i..‘i./ 2

5. That at all times relevant, andl for a long time prior and subsequent thereto, the
Defendant SAM’S CLUB performed, maintained and controlled the maintenance services for the
property, at the aforementioned premises

6. That at all times relevant hereto, Defendant SAM’S CLUB, individually and by and
through its agents, servants and employees on its behalf had a duty to exercise ordinary care and
caution in and about the operation, management, maintenance and control of said premises, so that
same would be in a good, safe and proper condition for persons legally and lawfully in and upon
the premises to use, occupy and walk upon and so as not to cause harm and injury to such persons

7. That nevertheless, in disregard of the aforementioned duties, SAM’S CLUB,
individually and by and through its agents, servants and employees on its behalf, at the
aforementioned date, place and time, negligently operated, managed, maintained and controlled
said premises, thereby causing the plaintiff to slip and/or trip and fall onto the ground with great
force due to the unsafe, defective, hazardous, improperly maintained and dangerous condition,
whereby the plaintiff was severely injured.

8. That at the aforementioned date, place and time, Defendant SAM’S CLUB
individually and by and through its agents, servants and employees in its behalf, was guilty of one
or more of the following acts and/or omissions:

(a) Failed to maintain the premises in a reasonably safe condition for
pedestrian traffic when it knew or in the exercise of ordinary care should
have known that the failure to adequately maintain the premises would

' cause a tripping and/or slipping hazard;

(b) Caused and/or allowed the premises to be and remain in an unreasonably

dangerous defective condition when it knew or allowed said unreasonably

dangerous defective condition to exist for such a length of time that it
should have known of the unreasonably dangerous defective condition;

r.\.ru.n_vl¢vil ` _

l u_¢_u \JI'\H.... ill |cut_ulu-¢.u:l l nn

lr; ss

Case: 1:19-cv-OO732 Document #: 1-2 Filed: 02/05/19 Page 3 of 5 Page|D #:8

(C)

(d)
~(€)
(f)
(s)
(h)
(i)

' 3
Caused and/or allowed the premises to be and remain in an unreasonably
dangerous defective condition when it was“reasonably foreseeable that it
would be dangerous to pedestrians who not realizing the danger would be
injured thereon and thereat;
Failed to provide a safe place to walk for the Plaintiff;
Failed to warn the Plaintiff of the dangerous condition;
Failed to clean up the dangerous condition;
Failed to place warning signs of the dangerous condition;

Failed to remove dangerous condition from the store floor

Was otherwise careless and negligent

14. That as a direct and proximate result of one or more of the aforesaid acts of

negligence or omissions on the part ofDefendant SAM’S CLUB, the Plaintiff sustained severe

and permanent disabling injuries and suffered acute and prolonged physical and mental pain and

anguish by reason of which Plaintiff has expended large sums of money for medical care and

attention to her injuries and will in the future incur such further obligations Further, Plaintiff has

been unable to attend to her normal affairs and duties and has lost thereby great gains and profits

which she would have otherwise made and/or acquired

WHEREFORE, Plainti&` NORMA BENAVI§DEZ, prays for judgment against Defendant

WALMART, [NC., a Delaware Corporation D/B/A SAM’S CLUB, in a sum in excess of F]FTY

THOUSAND DOLLARS ($50,000.00), together with his costs in bringing this action.

By: /s Howard S. Abrams
Attorney for Plaintiff

IC!I(_\J ¢\.¢ w.ucl o nn l_v lul_u »l_ul l

l l\_\_u ur\I\_. ill

0

Case: 1:19-cv-OO732 Document #: 1-2 Filed: 02/05/19 Page 4 of 5 Page|D #:9

\ .
\`/W ._,\~/ ' ' 4
` Attorney Code: 60046 ° '
Law Office of Howard S. Abrarns LLC
10 S La Salle, Suite 2160
Chicago, IL 60603
312-985-7368
312-896-9480

l er lalr_u lu~t.u:l l rul r_u ¢u\._u\c.vl l

x u_\_\..r uhl L_.

Case: 1:19-cv-OO732 Document #: 1-2 Filed: 02/05/19 Page 5 of'5 Page|D #:10

l ‘i \

"“Zno’» 5

IN 'I`HE CIRCUIT COUR'I" OF C'OOK COUNTY, ILLINOIS
COUNTY DEPARTI.V[ENT, LAW DIVISION

NORMA BENAVIDEZ,

Pla'intiff,

2
.O

V.

WALMART, INC. a Delaware Corporation,
D/B/A SAM’S CLUB

,r

Defendant.
altman
The undersigned, one of the Attorneys for the Plaintiffs herein, states that this is a civil
action seeking money damages in excess of F[FTY THOUSAND ($50,000.00) DOLLARS.
Under penalties as provided by law pursuant to Section 1-109 of the Code of Civil
Procedure, the undersigned certifies that the statements set forth in this instrument are true and
correct except as to matters therein stated to be on information and belief and as to such matters

the undersigned certifies as aforesaid that he verin believes that same to be true.

By: /s Howard S. Abrams
Attorney for Plaintiff

Attorney Code: 60046

Law Office of Howard S. Abrams LLC
10 S La Salle, Suite 2160 '
Chicago, IL 60603

312-985-7368

312-896-9480

